IN THE UNITED STATES DISTRICT COURT §§ LE D
FOR THE DISTRICT OF MONTANA '
BILLINGS DIVISION MAR 1 2019

Clerk. U S D:stnci Courl
Dcs'irici 01 Montana
Bi||in_qs

UNITED STATES OF AMERICA,
CR lS-l46-BLG-SPW

Plaintiff,
vs. ORDER

JASON WAYNE WHITNEY,

 

Defendant.

 

Upon the Defendant’s Motion to Withdraw as Attorney of Record and
Appointment of CJA Panel Attorney (Doc. 22), and for good cause appearing,

IT IS HEREBY ()RDERED that MARK S. WERNER be relieved of all
legal duties to Jason Wayne Whitney and that new counsel be appointed as counsel
of record for all further proceedings, pursuant to 18 U.S.C. § 3006A.

Further, pursuant to the Crirninal Justice Act, supra, Cammi J. Woodward,
CJA Panel Attorney, is appointed for all further proceedings.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this g$jaay er March, 2019.

f m
SUSAN P. WATTERS
United States District Judge

 

